      Case: 1:18-cv-01465 Document #: 212 Filed: 10/02/20 Page 1 of 2 PageID #:7151




                   IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 LAURA MULLEN, individually and on                  Case No. 1:18-cv-1465
 behalf of all others similarly situated,
                                                    Honorable Matthew F. Kennelly
          Plaintiff,

 v.

 GLV, INC., d/b/a SPORTS
 PERFORMANCE VOLLEYBALL CLUB
 and GREAT LAKES CENTER, an Illinois
 corporation, RICKY BUTLER, an individual,
 and CHERYL BUTLER, an individual,

          Defendants.


  PLAINTIFF’S MOTION FOR LEAVE TO FILE EXCESS PAGES IN RESPONSE TO
                 DEFENDANTS’ MOTION FOR SANCTIONS

         Plaintiff Laura Mullen respectfully requests leave to file a brief containing up to five

additional pages of content, beyond the fifteen-page limit, to respond to Defendants’ Motion and

Incorporated Memorandum for Sanctions Against Plaintiff and Her Attorneys (the “Motion”)

filed by Defendants GLV, Inc., Great Lakes Center, Ricky Butler, and Cheryl Butler. In support

thereof, she states:

         1.      Defendants’ Motion is fifty pages long. (Dkt. 203.) It contains hundreds of pages

of exhibits. (See generally id.)

         2.      Plaintiff has worked, and will continue to work, to respond to the various

arguments raised in the Motion efficiently, and in far less space than used by Defendants. Still,

she does not anticipate that she will be able to meet Local Rule 7.1’s fifteen-page limitation

while responding to the content of Defendants’ Motion.

         WHEREFORE, Plaintiff respectfully requests that she be granted leave to file a response
   Case: 1:18-cv-01465 Document #: 212 Filed: 10/02/20 Page 2 of 2 PageID #:7152




to Defendants’ Motion containing up to twenty pages of substance. Plaintiff will continue to

endeavor to use fewer pages, to the extent possible.

                                             Respectfully submitted,

                                             LAURA MULLEN, individually and on behalf of a
                                             class of similarly situated individuals,

Dated: October 2, 2020                       By: /s/ J. Eli Wade-Scott
                                                One of Plaintiff’s Attorneys

                                             Jay Edelson
                                             jedelson@edelson.com
                                             Ryan D. Andrews
                                             randrews@edelson.com
                                             Eve-Lynn J. Rapp
                                             erapp@edelson.com
                                             Christopher L. Dore
                                             cdore@edelson.com
                                             Alfred K. Murray II
                                             amurray@edelson.com
                                             J. Eli Wade-Scott
                                             ewadescott@edelson.com
                                             EDELSON PC
                                             350 North LaSalle Street, 14th Floor
                                             Chicago, Illinois 60654
                                             Tel: 312.589.6370
                                             Fax: 312.589.6378

                                             Counsel for Plaintiff and the Class
